Per Curiam:
It was said by our late Brother Sharswood, in Howe Sewing-Machine Co. v. Sloan, 87 Pa. 438: “ The rule of the common law that the goods of a stranger on demised premises are subject to the distress of the landlord has yielded, and must continue to give way to the growing necessities of trade and *179business; ” and by Chief Justice Gibson, in Brown v. Sims, 17 S. & R. 138: “ There is little reason to doubt that the exceptions will, in the end, eat out the rule.” It was held in the case last cited that goods on storage were exempt, though the business of the tenant was not exclusively that of a warehouseman. In Riddle v. Welden, 5 Wh. 9, the goods of a boarder were held not to be liable for rent due by the keeper of the boarding house. So, goods in the possession of a consignee for sale on commission would not be liable to be distrained for rent due by him. Other exceptions might be noticed, were it necessary. The true principle which governs in such cases was correctly stated by Justice Merctxb in Karns v. McKinney, 74 Pa. 387, where the subject is fully discussed. It was there said: “ The principle covering these cases during the tenancy, except when the goods are in the custody of the law, is this : Where the tenant in the course of his business is necessarily put in possession of the property of those with whom he deals, or of those who employ him, such property, although on the demised premises, is not liable to distress for rent due thereon from the tenant.”
Applying this principle to the case in hand, we cannot say that the goods distrained come within it.- They were not necessarily on the premises for the purposes of trade, as in the familiar instances of the goods of a guest at a hotel, or of a boarder in a boarding house, or of grain sent to a mill, cloth in a tailor shop, or goods of a principal in the hands of a factor. It appears from the case stated that the property distrained was the furniture of a boarding house. It was not the furniture of a boarder, for that would have been exempt under the authority of Riddle v. Welden, supra; but it was furniture owned or in the use of the proprietor of the house. It was claimed, however, that it was only leased furniture, leased for the purpose of a boarding house, and as such within the exception. We are unable to take this view of it, and think the furniture was liable to the distress. It may be. that, as between Mrs. Parker and Mr. Myers, the furniture belonged to the latter under the agreement of June 6, 1888. But, as between Mrs. Parker and her landlord, the furniture belonged to her, and was liable to distress.
Judgment affirmed.